Exhibit 99.1 Date: 18/07/2011 To: All Canadian Securities Regulatory Authorities Subject: Mag Silver Corp. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and SpecialMeeting Record Date for Notice of Meeting : 12/08/2011 Record Date for Voting (if applicable) : 12/08/2011 Beneficial Ownership Determination Date : 12/08/2011 Meeting Date : 15/09/2011 Meeting Location (if available) : The Fairmont Waterfront. 900 Canada Place Way, Vancouver, BC, V6C 3L5 Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 55903Q104 CA55903Q1046 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for Mag Silver Corp.
